DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 25th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,861,776 and U.S. Patent No. 10,032,699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on May 26th, 2022 has been acknowledged.  By this amendment, claims 1-20 have previously been cancelled.  Accordingly, claims 21-40 are pending in the present application.  The terminal disclaimers filed on May 26th, 2022 have been approved and thus obviated the non-statutory double patenting rejections indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 33-35, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (U.S. Patent 6,018,189) in view of Do et al. (U.S. Pub. 2021/0126429), both of record.
In re claim 29, Mizuno discloses an electronic device comprising: a metal leadframe comprising a plurality of bond fingers 3, wherein: each of at least two of the plurality of bond fingers comprises a recessed self-alignment feature 4 (see col. 4, lines 24-58 and fig. 7), and each of the recessed self-alignment feature comprises a maximum width at a top end and a minimum width at a bottom end; and a semiconductor die 1 bonded to a top side of the metal leadframe and comprising a plurality of bumps 2, wherein: each of the plurality of bumps comprises a metal pillar, and each of the plurality of bumps is soldered to a respective one of the  recessed self-alignment feature thereby providing a continuous bond that entirely laterally surrounds a portion of each the plurality of bumps (see col. 5, lines 4-59 and figs. 7, 10A, 10B, 11A, 11B).
Mizuno is silent to wherein the recessed alignment is a curved sidewall recessed self-alignment feature.
However, Do discloses in a same field of endeavor, a method for manufacturing an electronic device, including, inter-alia, placing bumps 134 of a semiconductor die on a plurality of bond fingers 140 of a metal leadframe, wherein each of at least two of the plurality of bond fingers comprises one or more curved sidewall recessed self-alignment features 148 (see paragraphs [0042]-[0043] and fig. 4e).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mizuno with the technique as taught by Do in order to enable the recessed self-alignment features in Mizuno to be curved sidewall recessed self-alignment features because in doing so would improve bonding strength between the semiconductor die and the leadframe and furthermore it is respectfully submitted that, the configuration regarding about the shape of the recessed self-alignment features was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 33, as applied to claim 29 above, Mizuno in combination with Do discloses wherein, in the top-down view, each of the curved sidewall recessed self-alignment feature is elliptical-shaped (see fig. 4e of Do).
In re claim 34, as applied to claim 29 above, Mizuno in combination with Do discloses wherein at least one of the plurality of bond fingers comprises a plurality of the curved sidewall recessed self-alignment feature (see paragraphs [0042]-[0043] and fig. 4e of Do).
In re claim 35, Mizuno discloses an electronic device comprising: a metal leadframe comprising a plurality of bond fingers 3, wherein: each of at least two of the plurality of bond fingers comprises a  recessed self-alignment feature 4 with no flat surfaces (see col. 4, lines 24-58 and fig. 7); and a semiconductor die 1 bonded to a top side of the metal leadframe and comprising a plurality of bumps 2, wherein: each of the plurality of bumps comprises a metal pillar, and each of the plurality of bumps is soldered to a respective one of the recessed self-alignment feature thereby providing a continuous bond that entirely laterally surrounds a portion of each the plurality of bumps 2 (see col. 5, lines 4-59 and figs. 7, 11A, 11B).
Mizuno is silent to wherein the recessed self-alignment is a curved sidewall recessed self-alignment feature and wherein each of the recessed self-alignment feature is elliptical-shaped in a top-down view.
However, Do discloses in a same field of endeavor, a method for manufacturing an electronic device, including, inter-alia, placing bumps 134 of a semiconductor die on a plurality of bond fingers 140 of a metal leadframe, wherein each of at least two of the plurality of bond fingers comprises one or more curved sidewall recessed self-alignment features 148, and wherein each of the recessed self-alignment feature is elliptical-shaped in a top-down view (see paragraphs [0042]-[0043] and fig. 4e).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mizuno with the technique as taught by Do in order to enable the recessed self-alignment features in Mizuno to be curved sidewall recessed self-alignment features and wherein each of the recessed self-alignment feature is elliptical-shaped in a top-down view because in doing so would improve bonding strength between the semiconductor die and the leadframe and furthermore it is respectfully submitted that, the configuration regarding about the shape of the recessed self-alignment features was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 37, as applied to claim 35 above, Mizuno in combination with Do discloses wherein each of the plurality of bumps comprises a maximum width that is no greater than a width of the respective one of the curved sidewall recessed self-alignment feature (see col. 5, lines 4-59 and figs. 7, 11A, 11B of Mizuno).
In re claim 40, as applied to claim 35 above, Mizuno in combination with Do discloses wherein at least one of the plurality of bond fingers comprises a plurality of the curved sidewall recessed self-alignment feature (see paragraphs [0042]-[0043] and fig. 4e of Do).
Claims 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (U.S. Patent 6,018,189) in view of Do et al. (U.S. Pub. 2021/0126429), as applied to claims 29 and 35 above respectively, and further in view of Zhai (U.S. Pub. 2014/0210107), all of record.
In re claims 30 and 36, as applied to claims 29 and 35 above, respectively, Mizuno and Do are silent to wherein said each of the plurality of bumps is mass-reflow soldered to the respective one of the curved sidewall recessed self-alignment feature.
However, Zhai discloses a in a same field of endeavor, a method for manufacturing an electronic device, including, inter-alia, placing a plurality of solder bumps 114 of a semiconductor device 102B on a top side of the plurality of bond fingers 110A, 110B of a metal leadframe, performing a reflow process, thereby melting the solder bumps to align the solder bumps to the bond fingers, wherein the reflow process comprises a mass reflow process or a thermal compressing bonding process (see paragraph [0023] and figs. 1-3).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhai into the method of Mizuno to enable wherein said each of the plurality of bumps is mass-reflow soldered to the respective one of the curved sidewall recessed self-alignment feature in Zhai to be formed because Zhai suggested that it is well-known in the art to use a mass reflow process as an alternative to the compression bonding process to avoid overheating and damaging electrical components of the electronic device beyond their temperature tolerance.
Claims 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (U.S. Patent 6,018,189) in view of Do et al. (U.S. Pub. 2021/0126429), as applied to claims 29 and 35 above respectively, and further in view of Sirinorakul et al. (U.S. Pub. 2006/0097366), all of record.
In re claims 31 and 38, as applied to claims 29 and 35 above, respectively, Mizuno is silent to wherein the inner surface of at least one of the curved recessed self-alignment feature is roughened.
However, Sirinorakul discloses a method for manufacturing an electronic device, including, inter-alia, roughing a surface of the bond fingers of the leadframe to enhance adhesion between the leadframe and the encapsulation (see paragraph [0011]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mizuno reference with the technique as taught by Sirinorakul in order to enable the inner surface of at least one of the curved recessed self-alignment feature is roughened in Minuno to be formed in order to enhance the adhesion between the leadframe and the encapsulation and between the bond fingers and the semiconductor die.  Note that, since Sirinorakul recognized that roughening a surface of the bond fingers of the leadframe would improve adhesion of the bond fingers to other elements of the electronic device, it would have been obvious to one of ordinary skill in the art to apply the same technique for roughing a the inner surface of the curved sidewall recessed self-alignment feature in order to improve adhesion between the recessed self-alignment feature and the solder bumps.
Allowable Subject Matter
Claims 21-28 are allowed over prior art of record.
Claims 32 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 21 as a whole taken alone or in combination, in particular, prior art of record does not teach “each of the plurality of bumps comprises a metal pillar and a solder cap" in conjunction with the step of “performing a mass reflow process, thereby melting the solder cap of each of the plurality of bumps, wherein at least one of the plurality of bumps is configured to pulled into a respective one of the curved sidewall recessed self-alignment feature to align the plurality of bumps to the plurality of bond fingers”, as recited in independent claim 21.
Claims 22-28 also allowed as being directly or indirectly dependent of the allowed independent base claim.
		  Response to Applicant’s Amendment and Arguments
With respect to the non-statutory double patenting rejections over U.S. Patent No. 10,861,776 and U.S. Patent No. 10,032,699, respectively, Applicant’s filing of the terminal disclaimers had obviated these rejections.
With respect to the 103 rejection of independent claim 21 over Mizuno, Liang, Do, and Zhai, Applicant argues that Mizuno in view of Liang, further in view of Do, and still further in view of Zhai fails to disclose wherein each of the plurality of bumps comprises a metal pillar and a solder cap, and performing a mass reflow process, thereby melting the solder cap of each of the plurality of bumps, wherein at least one of the plurality of bumps is configured to be pulled into a respective one of the curved sidewall recessed self-alignment feature to align the plurality of bumps to the plurality of bond fingers.  Particularly, Applicant argues that Mizuno relates to a lead frame for face-down bonding which is applied to bond a semiconductor chip having bumps to leads by ultrasonic wave with the semiconductor chip face down.  Applicant contends that one of ordinary skill in the art would not modify Mizuno to perform anything other than ultrasonic wave bonding and one of ordinary skill in the art would not modify the V-shaped groove of Mizuno and modifying either of these core aspects of Mizuno would render Mizuno unfit for its intended purpose.  It is respectfully submitted that Applicant’s argument with respect to independent claim 21 is persuasive and that rejection has been withdrawn.
Applicant's arguments filed May 26th, 2022 with respect to independent claims 29 and 35 have been fully considered but they are not persuasive.
With respect to independent claim 29, Applicant argues that Mizuno in view of Do at least fails to disclose, suggest, or teach “each of at least two of the plurality of bond fingers comprises a curved sidewall recessed self-alignment feature” and “each of the plurality of bumps is soldered to a respective one of the curved sidewall recessed self-alignment feature thereby providing a continuous bond that entirely laterally surrounds a portion of each the plurality of bumps”.
Particularly, Applicant contends that the open-ended V-shaped groove 4 of Mizuno necessarily renders Mizuno incapable of teaching, “providing a continuous bond that entirely laterally surrounds a portion of each of the plurality of bumps” and that there can be no continuous bond that entirely laterally surrounds a portion of each of the plurality of bumps due to the V-shape and open-ended configuration of the groove 4 in Mizuno.  Applicant further contends that modifying Mizuno to provide the curved sidewall recessed self-alignment feature that provides a continuous bond entirely laterally surrounding a portion of the plurality of bumps would render Mizuno unfit for its intended purpose as discussed above with respect to Column 2, lines 22-27 of Mizuno.
However, it is respectfully submitted that Applicant’s argument is not persuasive because note that Applicant argues against the references individually where the rejection is a combination of Mizuno in view of Do, it is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Mizuno discloses in a same field of endeavor as Applicant’s claimed invention, a metal leadframe comprising a plurality of bond fingers (leads 3 of the leadframe) (see col. 4, lines 27, 35) wherein each of at least two of the plurality of bond fingers 3 comprises a recessed self-alignment feature (grooves 4) and a semiconductor die 1 being bonded to a top side of the metal leadframe and comprising a plurality of bumps 2 (see col. 4, lines 50-58 and fig. 7) and 

    PNG
    media_image1.png
    493
    768
    media_image1.png
    Greyscale

each bumps 2 is soldered to a respectively one of the recessed alignment feature 4 thereby providing a continuous bond that entirely laterally surrounds a portion of each the plurality of bumps (see col. 5, lines 14-22, lines 25-38, lines 44-46, lines 50-59 and figs. 8A-D, 9, 10A-B). Note that, Mizuno specifically discloses an Ag metal film 5 is plated in the tip area of each bond finger 3 (see col. 5, lines 30-32) and that a bonding stage 9 supports the lower surface of the lead 3 and the temperature is increased to about 350° C by a heater to heat the bond fingers 3 (see col. 5, lines 44-46).  Mizuno further discloses in col. 5, lines 50-59 that the bump 2 is deformed as if it flows toward the center portion of the grooves 4.  Thus, Mizuno discloses that the plurality of bumps 2 is soldered to the respective one of the recessed self-alignment features 4.

    PNG
    media_image2.png
    354
    577
    media_image2.png
    Greyscale

Although, Mizuno is silent to wherein the recessed alignment is a curved sidewall recessed self-alignment feature.
However, Do discloses in a same field of endeavor, a method for manufacturing an electronic device, including, inter-alia, placing bumps 134 of a semiconductor die on a plurality of bond fingers 140 of a metal leadframe, wherein each of at least two of the plurality of bond fingers comprises one or more curved sidewall recessed self-alignment features 148 (see paragraphs [0042]-[0043] and fig. 4e).

    PNG
    media_image3.png
    217
    740
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mizuno with the technique as taught by Do in order to enable the recessed self-alignment features in Mizuno to be curved sidewall recessed self-alignment features because in doing so would improve bonding strength between the semiconductor die and the leadframe thus prevent delamination and furthermore it is respectfully submitted that, the configuration regarding about the shape of the recessed self-alignment features was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Applicant further argues that Mizuno and Do does not teach or suggest providing a continuous bond that entirely laterally surrounds a portion of each of the plurality of bump.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, the claimed invention, as currently presented, only requires that a portion of each of the bumps are laterally surrounded.  Thus, in Mizuno, the bumps 2 is soldered to a respective one of the recessed self-alignment feature 4 thereby providing a continuous bond that entirely laterally surrounds a portion of each bumps 2 (see figs. 10A-10B, for example).  Furthermore, Do teaches that the bumps 134 is soldered to a respective one of the curved sidewall recessed self-alignment feature 148 thereby providing a continuous bond that entirely laterally surrounds a portion of each bumps 134 (see paragraph [0046] and fig. 4e).  Do further discloses that the semiconductor die with bumps locked into the curved sidewall recessed self-alignment feature (see paragraphs [0017], [0046], [0047] and figs. 5 and 7), for a robust interconnect with reduces lateral movement and die shifting.  The office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Do teaches the curved sidewall recessed self-alignment feature is provided for a robust interconnect with reduces lateral movement and die shifting and thus, contrary to Applicant’s contention, it is respectfully submitted that Mizuno being modified with Do would not unfit for its intended purpose.
With respect to independent claim 35, Applicant argues that Mizuno in view of Do fails to disclose, suggest, or teach “each of at least two of the plurality of bond fingers comprises a curved sidewall recessed self-alignment feature with no flat surfaces, and each of the curved sidewall recessed self-alignment feature is elliptical-shaped in a top-down view and each of the plurality of bumps is soldered to a respective one of the curved sidewall recess self-alignment feature thereby providing a continuous bond that entirely laterally surrounds a portion of each of the plurality of bumps.
Particularly, Applicant contends that the open-ended V-shaped groove 4 of Mizuno necessarily renders Mizuno incapable of teaching, “providing a continuous bond that entirely laterally surrounds a portion of each of the plurality of bumps” and that there can be no continuous bond that entirely laterally surrounds a portion of each of the plurality of bumps due to the V-shape and open-ended configuration of the groove 4 in Mizuno.  Applicant further contends that modifying Mizuno to provide the curved sidewall recessed self-alignment feature that provides a continuous bond entirely laterally surrounding a portion of the plurality of bumps would render Mizuno unfit for its intended purpose as discussed above with respect to Column 2, lines 22-27 of Mizuno.
However, it is respectfully submitted that Applicant’s argument is not persuasive because note that Applicant argues against the references individually where the rejection is a combination of Mizuno in view of Do, it is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Mizuno discloses in a same field of endeavor as Applicant’s claimed invention, a metal leadframe comprising a plurality of bond fingers (leads 3 of the leadframe) (see col. 4, lines 27, 35) wherein each of at least two of the plurality of bond fingers 3 comprises a recessed self-alignment feature (grooves 4) and a semiconductor die 1 being bonded to a top side of the metal leadframe and comprising a plurality of bumps 2 (see col. 4, lines 50-58 and fig. 7) and each bumps 2 is soldered to a respectively one of the recessed alignment feature 4 thereby providing a continuous bond that entirely laterally surrounds a portion of each the plurality of bumps (see col. 5, lines 14-22, lines 25-38, lines 44-46, lines 50-59 and figs. 8A-D, 9, 10A-B). Note that, Mizuno specifically discloses an Ag metal film 5 is plated in the tip area of each bond finger 3 (see col. 5, lines 30-32) and that a bonding stage 9 supports the lower surface of the lead 3 and the temperature is increased to about 350° C by a heater to heat the bond fingers 3 (see col. 5, lines 44-46).  Mizuno further discloses in col. 5, lines 50-59 that the bump 2 is deformed as if it flows toward the center portion of the grooves 4.  Thus, Mizuno discloses that the plurality of bumps 2 is soldered to the respective one of the recessed self-alignment features 4.
Although, Mizuno is silent to wherein the recessed alignment is a curved sidewall recessed self-alignment feature with no flat surfaces.
However, Do discloses in a same field of endeavor, a method for manufacturing an electronic device, including, inter-alia, placing bumps 134 of a semiconductor die on a plurality of bond fingers 140 of a metal leadframe, wherein each of at least two of the plurality of bond fingers comprises one or more curved sidewall recessed self-alignment features with no flat surface 148 (see paragraphs [0042]-[0043] and fig. 4e).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mizuno with the technique as taught by Do in order to enable the recessed self-alignment features in Mizuno to be curved sidewall recessed self-alignment features with no flat surface because in doing so would improve bonding strength between the semiconductor die and the leadframe thus prevent delamination and furthermore it is respectfully submitted that, the configuration regarding about the shape of the recessed self-alignment features was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to the shape of the curved sidewall recessed self-alignment feature is elliptical-shaped in a top-down view, it is respectfully submitted that since Applicant’s claimed invention does not require that the curved sidewall recessed self-alignment feature is extend in a first direction and a second direction (i.e., the curved sidewall recessed self-alignment feature is longer in a first direction than in a second direction), it is respectfully submitted that, in the teach of Do, as shown in fig. 4e, for example, when view from the top-down view, the curved sidewall recessed self-alignment feature 148 is elliptical-shaped.  Thus, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the electronic device of Mizuno with the teaching of Do in order to enable curved sidewall recessed self-alignment features which is elliptical-shaped in the electronic device of Mizuno to be formed in order to improve bonding between the semiconductor die and the bond fingers.  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the recessed self-alignment features was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Applicant further argues that Mizuno and Do does not teach or suggest providing a continuous bond that entirely laterally surrounds a portion of each of the plurality of bump.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, the claimed invention, as currently presented, only requires that a portion of each of the bumps are laterally surrounded.  Thus, in Mizuno, the bumps 2 is soldered to a respective one of the recessed self-alignment feature 4 thereby providing a continuous bond that entirely laterally surrounds a portion of each bumps 2 (see figs. 10A-10B, for example).  Furthermore, Do teaches that the bumps 134 is soldered to a respective one of the curved sidewall recessed self-alignment feature 148 thereby providing a continuous bond that entirely laterally surrounds a portion of each bumps 134 (see paragraph [0046] and fig. 4e).  Do further discloses that the semiconductor die with bumps locked into the curved sidewall recessed self-alignment feature (see paragraphs [0017], [0046], [0047] and figs. 5 and 7), for a robust interconnect with reduces lateral movement and die shifting.  The office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Do teaches the curved sidewall recessed self-alignment feature is provided for a robust interconnect with reduces lateral movement and die shifting and thus, contrary to Applicant’s contention, it is respectfully submitted that Mizuno being modified with Do would not unfit for its intended purpose.
With respect to claim 33, Applicant argues that nowhere in Do is there any disclosure of an elliptical-shaped feature in a top-down view.
However, it is respectfully submitted that since Applicant’s claimed invention does not require that the curved sidewall recessed self-alignment feature is extend in a first direction and a second direction (i.e., the curved sidewall recessed self-alignment feature is longer in a first direction than in a second direction), it is respectfully submitted that, in the teach of Do, as shown in fig. 4e, for example, when view from the top-down view, the curved sidewall recessed self-alignment feature 148 is elliptical-shaped.  Thus, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the electronic device of Mizuno with the teaching of Do in order to enable curved sidewall recessed self-alignment features which is elliptical-shaped in the electronic device of Mizuno to be formed in order to improve bonding between the semiconductor die and the bond fingers.  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the recessed self-alignment features was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claims 34 and 40, Applicant argues that Do does not teach wherein at least one of the plurality of bond fingers comprises a plurality of the curved sidewall recessed self-alignment feature.  Applicant contends that the bond fingers are not formed until after the connection of the semiconductor bumps to the conductive layer in the recesses (Figure 4e) and that each bond finger includes only one recess, as shown in Figure 4l of Do.  
However, it is respectfully submitted that Applicant’s above argument is not persuasive because, Do as shown in fig. 7, that at least one of the plurality of bond fingers 170c comprises tow of the curved sidewall recessed self-alignment feature (see paragraph [0056] and fig. 7).  Thus, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to modify the electronic device of Mizuno with Do to obtain wherein at least one of the plurality of bond fingers comprises a plurality of the curved sidewall recessed self-alignment feature in order to obtain higher density active and passive components in the electronic device (see paragraph [0007] of Do).

    PNG
    media_image4.png
    403
    629
    media_image4.png
    Greyscale

For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen			U.S. Pub. 2013/0065361	Mar. 14, 2013.
Bayan			U.S. Pub. 2008/0237814	Oct. 2, 2008.
Liu et al.		U.S. Pub. 2005/0133896	Jun. 23, 2005.
Chigawa et al.	U.S. Patent 6,172,422	Jan. 9, 2001.
Nishiguchi et al.	U.S Patent 5,348,214	Sep. 20, 1994.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892